Citation Nr: 0002461	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for kidney stones with 
left nephrectomy and urinary tract infections, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a June 1997 written argument, the veteran's representative 
contended that the RO committed error when the veteran's 
disability evaluation for the service-connected kidney 
disability was reduced from 60 percent to 30 percent.  A 
September 1991 rating decision effectuated that action.  This 
matter is referred to the RO for appropriate action.  


REMAND

At a February 1998 Board hearing, the veteran testified that 
he received treatment for his service-connected genitourinary 
condition 10 to 20 times a year.  Hearing transcript, page 5.  
The Board notes that the most recent treatment records 
contained in the claims file are dated in October 1998.  

In addition, the Board notes that the rating criteria 
relevant to the genitourinary system underwent revisions 
effective October 8, 1994, during the pendency of this 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeal) has held that when the regulations 
concerning entitlement to a higher rating undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107.  The Court 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The veteran testified at a hearing before a member of the 
Board in February 1998.  He indicated that there was a link 
between his service-connected kidney disability and his 
subsequent hypertension and heart disease/myocardial 
infarction.  Hearing transcript (T.) 3.  That matter is 
inextricably intertwined with the TDIU issue on appeal.  

The veteran also testified that he had previously applied for 
Social Security/Supplemental Security Income disability 
benefits.  Those records may be helpful to this claim and 
should be associated with the claims file.  

In light of the foregoing, the Board finds that further 
development, as specified below, is required. Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected genitourinary condition since 
October 1998, the date of the most recent 
medical evidence.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should afford the veteran a 
comprehensive VA examination by the 
appropriate specialist(s) to determine 
the current severity of his service-
connected kidney condition.  A complete 
medical history should be provided.  All 
indicated tests, studies and X-rays 
should be accomplished.  The examiner 
should express an opinion whether the 
veteran has nephritis, infection, or 
pathology of the remaining kidney.  If 
so, the examiner should indicate whether 
there is evidence of constant albuminuria 
with some edema, definite decrease in 
kidney function, or hypertension with 
diastolic pressure predominately 120 or 
more.  The examiner should identify the 
nature of the veteran's cardiovascular 
disease, including hypertension, 
following which, an opinion should be 
rendered as to the degree of probability 
that such disorder(s) identified is 
related to the service-connected kidney 
disability.  The examiner must also be 
requested to express an opinion as to the 
impact of the service-connected condition 
on the veteran's ability to perform 
substantially gainful employment, and 
whether service-connected disability has 
rendered him unemployable.  Any opinion 
expressed must be accompanied by a 
complete rationale.  The claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Karnas, the claims on 
appeal.  The RO should make a decision 
regarding service connection for 
cardiovascular disease.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
pertinent diagnostic criteria and evidence, and the 
opportunity to respond.  Only those issues that have been 
fully developed for appellate review should be certified to 
the Board.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




